*356
ORDER

PER CURIAM.
AND NOW, this 15th day of October, 2004, this Court having determined that the ripeness doctrine is not an impediment to further proceedings in the present matter, the order of dismissal entered by the Commonwealth Court is REVERSED, and the matter is remanded for further proceedings. See generally City Council of Phila. v. Commonwealth, 806 A.2d 975, 978-80 (Pa.Cmwlth.2002) (discussing the doctrine of ripeness), vacated, and remanded on ripeness grounds, 577 Pa. 518, 847 A.2d 55 (2004).
Appellant’s request for oral argument is denied, and jurisdiction is relinquished.